FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 02-50600
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-99-01363-CAS
                                           Central District
GEORGE MICHAEL RUELAS,
             Defendant-Appellant.           of California,
                                           Los Angeles


UNITED STATES OF AMERICA,                  No. 02-50660
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-99-01363-CAS
GEORGE MICHAEL RUELAS,
                                              ORDER
              Defendant-Appellee.
                                      
                    Filed June 16, 2005

 Before: Andrew J. Kleinfeld, Kim McLane Wardlaw, and
           Marsha S. Berzon, Circuit Judges.


                         ORDER

   Upon remand from the United States Supreme Court, we
have reconsidered this case in light of United States v.
Booker, 543 U.S. ___, 125 S. Ct. 738 (2005), and we there-
fore order that the memorandum disposition filed on May 5,
2004 be amended as follows:

  Page 2, line 9: Delete the phrase “and we affirm” from the
sentence beginning with “We have jurisdiction . . . .” Add a
new sentence stating, “We affirm Ruelas’s conviction, and

                           7191
7192              UNITED STATES v. RUELAS
remand in accordance with United States v. Ameline, No. 02-
30326, slip op. at 6368-71 (9th Cir. June 1, 2005) (en banc).

 Page 8, line 10: Insert a new section six, entitled “Sixth
Amendment Error,” followed by the following paragraph:

    Because Ruelas did not challenge his sentence on
    Sixth Amendment grounds in the district court, we
    grant a limited remand pursuant to United States v.
    Ameline, No. 02-30326, slip op. at 6368-71 (9th Cir.
    June 1, 2005) (en banc).

  Last line of the disposition: Replace “AFFIRMED” with
“AFFIRMED IN PART; REMANDED”

  It is so ORDERED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.